Exhibit 10.56



THIRD AMENDMENT TO
SALE AND PURCHASE AGREEMENT


THIRD AMENDMENT TO SALE AND PURCHASE AGREEMENT, made as of July 5, 2013 (this
“Amendment”), by and among the sellers set forth below (each individually a
“Seller” and collectively the “Sellers”), and American Realty Capital New York
Recovery REIT, Inc., a Maryland corporation (“Purchaser”).


W I T N E S S E T H:


WHEREAS, Purchaser and Sellers entered into a certain Sale and Purchase
Agreement as of April 30, 2013 between Sellers and Purchaser, as modified by
that certain First Amendment To Sale And Purchase Agreement, made as of June 21,
2013 between Sellers and Purchaser, that certain Second Amendment To Sale And
Purchase Agreement, made as of June 25, 2013 between Sellers and Purchaser and
that certain Assignment of Sale and Purchase Agreement dated of even date
herewith (as amended, the “Agreement”), with respect to the purchase and sale of
100% of the shares of Varick Investments S.a.r.l., a Luxembourg private limited
liability company, which company is the sole shareholder of Varick Studios Inc.,
a Delaware corporation, which company is the sole member of 50 Varick LLC
(“Property Owner”), which entity is the owner of the Property (as defined
therein) located at 50 Varick Street, New York, NY; and


WHEREAS, Purchaser and Sellers desire to modify the Agreement as set forth in
this Amendment.


NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by Sellers and Purchaser, the parties hereto hereby agree as
follows:


1.    Incorporation of Definitions. All capitalized terms used but not otherwise
defined in this Amendment shall have the meanings ascribed to them in the
Agreement.


2.    Verizon Claim. (a)    The parties acknowledge that Verizon New York Inc.
(“Verizon”) has commenced an action (the “Pending Action”) against Property
Owner in connection with alleged damage suffered by Verizon as a result of
ongoing construction at the Property. As a result of the Pending Action,
Property Owner has caused (or will cause) a claim to be filed with its insurance
carriers and/or the insurance carrier of the contractors performing such
construction, as the case may be, pursuant to the then current insurance
policies maintained by Sellers and/or such contractors at the time of the
alleged incident (together, the “Insurance Policies”) in order to recover funds
necessary to satisfy the claims made by Verizon.


(b)     At the Closing, the sum of Five Hundred Thousand Dollars
($500,000.00)(the “Verizon Claim Escrow Funds”) shall be placed in escrow with
Donovan LLP (the “Verizon Claim Escrow Agent”) by the Sellers as described
below, which Verizon Claim Escrow Funds shall be held and disbursed in
accordance with the terms and conditions set forth herein. Purchaser
acknowledges that $250,000 of such Verizon Claim Escrow Funds will be deposited
by retaining such amount from the Purchase Price due to Sellers at the Closing
and Greencage S.A., one of the Sellers, shall deposit the balance on behalf of
Sellers.


(c)    The Verizon Claim Escrow Funds shall be held in escrow until such time as
the Trigger Date (hereinafter defined) shall have occurred, at which time, the
Verizon Claim Escrow Funds shall be released and disbursed in accordance with
subsection (d) below. For the purposes hereof, the “Trigger Date” shall

1



--------------------------------------------------------------------------------






be the date upon which the Pending Action is fully and finally resolved such
that such Pending Action is either (1) withdrawn in its entirety, with
prejudice, pursuant to a settlement agreement or otherwise, or (2) a final and
unappealable judgment is rendered with respect to the Pending Action (the
“Trigger Date”). Purchaser shall use commercially reasonable efforts to persuade
the insurers who issued the Insurance Policies to settle the Pending Action with
Verizon prior to January 1, 2014.
        
(d) Upon the occurrence of the Trigger Date, the Verizon Claim Escrow Funds
shall be disbursed as follows:


(i) In the event Verizon recovers a sum which is fully covered by the Insurance
Policies (whether as a result of a settlement, judgment or otherwise), upon the
payment in full to Verizon by the applicable insurance carriers, the full amount
of the Verizon Claim Escrow Funds shall be released to Seller, or as Seller
shall so direct; or


(ii) In the event the insurance proceeds are insufficient to satisfy all amounts
owed to Verizon with respect to the Pending Action, or the Insurance Policies
shall not cover all or a portion of the amounts owed to Verizon in connection
with the Pending Action, such that Verizon is entitled to recover a sum which is
in excess of (or not covered by) the Insurance Policies (whether as a result of
a settlement, judgment or otherwise), (A) a portion of the Verizon Claim Escrow
Funds in an amount equal to the difference between (a) the final amount
determined to be payable to Verizon and (b) the amount actually received by
Verizon from the proceeds payable out of the Insurance Policies, shall be
released by Verizon Claim Escrow Agent to Verizon in full satisfaction of the
amounts owed to Verizon without the need for any further authorization or
acknowledgement from Sellers; and (B) the balance of the Verizon Claim Escrow
Funds shall be released to Seller, or as Seller shall so direct. In addition,
after the earlier of January 2, 2014, or the date insurance coverage under the
Insurance Policies shall be denied by the applicable insurance carriers (the
“Forbearance Expiration Date”), Purchaser, acting through Property Owner, shall
have the right to offset from the Verizon Claims Escrow Funds any legal fees
and/or pre-judgment interest payable by Property Owner to Verizon due in
connection with the Pending Action.


(e)    If, in Purchaser’s sole, but commercially reasonable discretion,
Purchaser believes that the Pending Action, including any legal fees or
pre-judgment interest which may be due to Verizon, might, in the aggregate,
exceed the total amount of the Verizon Claim Escrow Funds, Purchaser, acting
through Property Owner, shall have the right to settle the Pending Action at any
time after the Forbearance Expiration Date, without any further authorization
from Sellers. (provided, however, that prior to so settling, Purchaser shall
notify Sellers in writing in accordance with Paragraph 7 of the Agreement and
Sellers shall have five (5) business days to increase the Verizon Claim Escrow
Funds by $50,000.00 by depositing such sum with Verizon Claim Escrow Agent, and
this procedure shall continue until such time as Sellers elect not to increase
the Verizon Claims Escrow Funds by $50,000.00).


(f)    Upon the distribution of the entire Verizon Claim Escrow Funds in
accordance with this Amendment, Verizon Claim Escrow Agent and Seller will be
discharged and released from any and all liability hereunder.


(g)    Notwithstanding anything to the contrary contained herein, Sellers
acknowledge that all or a portion of the Verizon Claim Escrow Funds may not be
recoverable by Sellers as a result of a release thereof in accordance with
Section 2 and Section 4 hereof. In the event the Insurance Policies do not fully
cover the Pending Action (including any legal fees and/or pre-judgment
interest), all or a portion of the Verizon Claim Escrow Funds may be forfeited
by Sellers and Sellers shall have no further right or interest in such funds.





--------------------------------------------------------------------------------






(h)    The terms and conditions of this Section 2 shall survive the Closing.


3.    Verizon True-Up Payment. (a)    The parties acknowledge and agree that
Verizon owes Property Owner the sum of $60,543.00 (the “Verizon Receivable”) as
a result of various adjustments and expenses made by and between Property Owner
and Verizon; provided, however, Verizon has notified Sellers and Purchaser that
Verizon shall not make payment of the Verizon Receivable to Property Owner until
such time as the Pending Action is resolved. Accordingly, Purchaser agrees that
Purchaser shall have no rights in or to the Verizon Receivable, and, upon
receipt of the Verizon Receivable, or any portion thereof, Purchaser shall cause
same to be delivered to Sellers. Purchaser shall be under no obligation to take
any action (including, without limitation, litigation) to cause Verizon to make
payment of the Verizon Receivable. The terms and conditions of this Section 3
shall survive the Closing.


4.    Roof Repair – Foundations Claim.    (a)    The parties acknowledge and
agree that Foundations Group I, Inc. (“Foundations”) previously completed work
on the roof of the building where the Property is located (the “Roof Work”),
which Roof Work was for the benefit of the Condominium, and not any individual
unit owner thereof. The total sum due from the Condominium for the Roof Work is
$450,510.00 (the “Cost of the Roof Work”), which sum is currently being held by
the Condominium in a reserve account (the “Condominium Reserve Account”), and
which sum cannot be released without the unanimous consent of the Board.


(b) The parties hereto acknowledge and agree that, notwithstanding anything to
the contrary contained in the Declaration or the Condominium Documents, the Cost
of the Roof Work shall be allocated as follows: (i) Verizon shall be responsible
for $199,232.30 (“Verizon’s Share of the Cost of the Roof Work”); and (ii) the
Property Owner shall be responsible for $251,277.70.


(c)    The Board member representing Verizon has withheld its consent to the
release of Verizon’s Share of the Cost of the Roof Work from the Condominium
Reserve Account for payment of the Roof Work, and accordingly, Sellers and
Purchaser hereby agree as follows:


(i)    At the Closing, Purchaser shall receive a credit in the amount of
$18,651.11 (“Roof Work Credit”), which sum represents a portion of the Cost of
the Roof Work to be paid by the Property Owner;


(ii)    If, and to the extent that, Foundations requires payment of the Cost of
the Roof Work by the Condominium at any time prior to the Board issuing its
consent to the release of the full Cost of the Work (including Verizon’s Share
of the Cost of the Work), Purchaser, acting through Property Owner, shall have
the right to send written notice to Verizon Claim Escrow Agent, with a
simultaneous copy being delivered to Sellers (the “Foundations Payment Notice”),
instructing Verizon Claim Escrow Agent to disburse the sum of $199,232.30 to
Foundations. Upon receipt of the Foundations Payment Notice, Verizon Claim
Escrow Agent shall immediately, without any further notice, and without any
right of Sellers to object, cause the sum of $199,232.3.30 to be paid to
Foundations, or as Foundations may require. In such event, Sellers shall
automatically be vested with the right to recover the sum of $199,232.30 from
either (1) the Property Owner and/or the Condominium in the event the Board
ultimately approves the release of funds equal to Verizon’s Share of the Cost of
the Roof Work from the Condominium Reserve Account prior to the resolution of
the Pending Action or (2) from the funds the Property Owner might otherwise
collect from the Insurance Policies in accordance with Section 2 hereinabove if
the Board does not authorize the release of funds equal to Verizon’s Share of
the Cost of the Roof Work from the Condominium Reserve Account prior to the
resolution of the Pending Action (and, at Seller’s election, Purchaser shall use
commercially reasonable efforts to cause such sums to be delivered to Sellers) .
In the event that Purchaser or Property Owner fail to return to Sellers sums
rightfully due to Sellers under



--------------------------------------------------------------------------------






this Agreement and Sellers initiate a lawsuit to recover such sums, Purchaser or
Property Owner, as the case may be, shall reimburse Sellers for their reasonable
attorneys’ fees and costs if Sellers are successful in such lawsuit.


(d)    The terms and conditions of this Section 4 shall survive the Closing.


5.    Verizon Claim Escrow Agent. (a)    Verizon Claim Escrow Agent has agreed
to hold the Verizon Claim Escrow Funds in accordance with the terms of this
Amendment. Verizon Claim Escrow Agent may rely upon the authenticity of any
signature and the genuineness and validity of any writing received by Verizon
Claim Escrow Agent pursuant to or otherwise relating to this Amendment.


(b)    Sellers and Purchaser recognize and acknowledge that Verizon Claim Escrow
Agent is serving without compensation and solely as an accommodation to the
parties hereto, and each agrees that Verizon Claim Escrow Agent shall not be
liable to either of the parties for any error of judgment, mistake or act or
omission hereunder or any matter or thing arising out of its conduct hereunder,
except in the event of Verizon Claim Escrow Agent’s gross negligence or willful
misconduct.


(c)    Seller and Purchaser jointly and severally agree to indemnify and hold
harmless Verizon Claim Escrow Agent from and against any and all costs, claims,
damages or expenses (including, without limitation, reasonable attorneys’ fees),
howsoever occasioned, that may be incurred by Verizon Claim Escrow Agent acting
under this Amendment, except in the event of Verizon Claim Escrow Agent’s gross
negligence or willful misconduct.


(d)    All notices to be given under this Amendment to Verizon Claim Escrow
Agent must be in writing and given as provided in this paragraph and will be
deemed to be validly given if delivered by hand or any nationally recognized
overnight delivery service or courier to an officer or agent of the party at the
address provided below. The address for Verizon Claim Escrow Agent is:


Donovan LLP
152 Madison Avenue, 14th Floor
New York, New York 10016
Attention: Nicholas T. Donovan, Esq.


(e)    Nothing contained herein shall prevent or otherwise preclude Verizon
Claim Escrow Agent from representing Purchaser or any of its affiliates in
connection with the Property or in any other matter.


6.    Purchase Price. The last sentence of Section 2(a)(iii) of the Agreement is
hereby deleted in its entirety and the following is inserted in lieu thereof:


“Notwithstanding the foregoing, the adjusted Purchase Price may not be less than
$28,685,225.00 US Dollars or more than $30,722,527.00 US Dollars."


7.    Counterparts. This Amendment may be executed in any number of counterparts
and by each party on separate counterparts. Each counterpart is an original, but
all counterparts, taken together, shall constitute one and the same agreement.
Delivery of an executed counterpart signature page of this Amendment by e-mail
(pdf ) or fax shall be as effective as delivery of a manually executed
counterpart of this Amendment.


8.    Reaffirmation. Except as expressly amended by this Amendment, the parties
hereto agree that the terms, conditions and provisions of the Agreement are
hereby ratified and reaffirmed and shall



--------------------------------------------------------------------------------






remain in full force and effect. This Amendment and the Agreement shall
hereafter be read and construed together as a single document, and all
references to the “Agreement” contained in the Agreement or any other instrument
shall hereafter refer to the Agreement as amended by this Amendment. Purchaser
agrees that in no event shall Sellers have any liability for damages or other
sums under this Amendment in excess of the Verizon Claim Escrow Funds. Further,
Purchaser agrees that (unless required by law) it will not disclose the terms
and provisions of this Amendment to the Insurance Companies or their counsel,
the plaintiff or any of the defendants under the Pending Action or their counsel
or any other third parties without the consent of Sellers (given or withheld in
its sole discretion). Seller hereby approves that certain Assignment of Sale and
Purchase Agreement dated of even date herewith between Thor 50 Varick LLC, a
Delaware limited liability company, and American Realty Capital New York
Recovery REIT, Inc., a Maryland corporation, as assignee.





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been duly executed by the parties hereto
as of the day and year first above written.


PURCHASER:
AMERICAN REALTY CAPITAL NEW YORK RECOVERY REIT, INC.
        


By: /s/ Michael Happel
Name: Michael Happel    
Title: Executive VP & Chief Investment Officer




SELLERS:


SIGNED by: /s/ Alessandro Cajrati Crivelli         
Alessandro Cajrati Crivelli, as attorney-in-fact for GREENCAGE S.A., Société de
Titrisation, pursuant to Power of Attorney, dated March 4, 2013             


SIGNED by: /s/ Alessandro Cajrati Crivelli         
Alessandro Cajrati Crivelli, as attorney-in-fact for KENSINGTON SQUARE HOLDING
S.A., Société de Titrisation, pursuant to Power of Attorney, dated March 4,
2013        


SIGNED by: /s/ Alessandro Cajrati Crivelli         
Alessandro Cajrati Crivelli, as attorney-in-fact for SCLAREA FOUR S.A., pursuant
to Power of Attorney, dated March 4, 2013


SIGNED by: /s/ Alessandro Cajrati Crivelli         
Alessandro Cajrati Crivelli, as attorney-in-fact for HAWKSFORD TRUSTEES JERSEY
LTD as Trustee of the Dog Trust, pursuant to Power of Attorney, dated March 4,
2013        
        
SIGNED by: /s/ Alessandro Cajrati Crivelli         
Alessandro Cajrati Crivelli, as attorney-in-fact for HUERTAS GROUP LTD.,
pursuant to Power of Attorney, dated March 4, 2013         
        
SIGNED by: /s/ Alessandro Cajrati Crivelli         
Alessandro Cajrati Crivelli, as attorney-in-fact for AREPO FIDUCIARA S.R.L.,
pursuant to Power of Attorney, dated March 4, 2013        
        
SIGNED by: /s/ Alessandro Cajrati Crivelli         
Alessandro Cajrati Crivelli, as attorney-in-fact for TIZIANI CAPITAL LIMITED,
pursuant to Power of Attorney, dated March 4, 2013         
        
SIGNED by: /s/ Alessandro Cajrati Crivelli         
Alessandro Cajrati Crivelli, as attorney-in-fact for OMNIAFIN S.P.A., pursuant
to Power of Attorney, dated March 4, 2013        
        
SIGNED by: /s/ Alessandro Cajrati Crivelli         
Alessandro Cajrati Crivelli, as attorney-in-fact for SIMON FIDUCIARA S.P.A.,
pursuant to Power of Attorney, dated March 4, 2013         
        



--------------------------------------------------------------------------------






SIGNED by: /s/ Alessandro Cajrati Crivelli         
Alessandro Cajrati Crivelli, as attorney-in-fact for KRUIDO S.A., pursuant to
Power of Attorney, dated March 4, 2013        
        
SIGNED by: /s/ Alessandro Cajrati Crivelli         
Alessandro Cajrati Crivelli, as attorney-in-fact for UDOLL MANAGEMENT LIMITED,
pursuant to Power of Attorney, dated March 4, 2013         
    
SIGNED by: /s/ Alessandro Cajrati Crivelli     
Alessandro Cajrati Crivelli, as attorney-in-fact for ANTONIO TAZARTES, pursuant
to Power of Attorney, dated March 4, 2013         
        
SIGNED by: /s/ Alessandro Cajrati Crivelli         
Alessandro Cajrati Crivelli, as attorney-in-fact for MARIA BARTON, pursuant to
Power of Attorney, dated March 4, 2013        
        
SIGNED by: /s/ Alessandro Cajrati Crivelli         
Alessandro Cajrati Crivelli, as attorney-in-fact for MARCO GOBBETTI, pursuant to
Power of Attorney, dated March 4, 2013                 
    
SIGNED by: /s/ Alessandro Cajrati Crivelli         
Alessandro Cajrati Crivelli, as attorney-in-fact for LUISA CAJRATI CRIVELLI,
pursuant to Power of Attorney, dated March 4, 2013        
        
SIGNED by: /s/ Alessandro Cajrati Crivelli         
Alessandro Cajrati Crivelli, as attorney-in-fact for AMEDEO CLAVARINO, pursuant
to Power of Attorney, dated March 4, 2013         
        
SIGNED by: /s/ Alessandro Cajrati Crivelli         
Alessandro Cajrati Crivelli, as attorney-in-fact for RICCARDO CAJRATI CRIVELLI,
pursuant to Power of Attorney, dated March 4, 2013        
    
SIGNED by: /s/ Alessandro Cajrati Crivelli         
Alessandro Cajrati Crivelli, as attorney-in-fact for GIORGIO CAJRATI CRIVELLI,
pursuant to Power of Attorney, dated March 4, 2013         
        
SIGNED by: /s/ Alessandro Cajrati Crivelli         
Alessandro Cajrati Crivelli, as attorney-in-fact for UBERTO CAJRATI CRIVELLI,
pursuant to Power of Attorney, dated March 4, 2013        
        
SIGNED by: /s/ Alessandro Cajrati Crivelli     
Alessandro Cajrati Crivelli, as attorney-in-fact for PAOLO CARDANO, pursuant to
Power of Attorney, dated March 4, 2013         
    
SIGNED by: /s/ Alessandro Cajrati Crivelli         
Alessandro Cajrati Crivelli, as attorney-in-fact for GIOVANNI DI VINCENZO,
pursuant to Power of Attorney, dated March 4, 2013        
    







--------------------------------------------------------------------------------






SIGNED by: /s/ Alessandro Cajrati Crivelli     
Alessandro Cajrati Crivelli, as attorney-in-fact for ANDREA A. ZAMBON, pursuant
to Power of Attorney, dated March 4, 2013        


SIGNED by: /s/ Alessandro Cajrati Crivelli     
Alessandro Cajrati Crivelli, as attorney-in-fact for ROBERTO MANGIAVACCHI,
pursuant to Power of Attorney, dated March 4, 2013        


SIGNED by: /s/ Alessandro Cajrati Crivelli     
Alessandro Cajrati Crivelli, as attorney-in-fact for ANTONIO BELLONI, pursuant
to Power of Attorney, dated March 4, 2013        


SIGNED by: /s/ Alessandro Cajrati Crivelli
Alessandro Cajrati Crivelli, as attorney-in-fact for ICS SECURITIES S.A R.L.,
Société de Titrisation, pursuant to Power of Attorney, dated March 4,
2013        






/s/ Alessandro Cajrati Crivelli
ALESSANDRO CAJRATI CRIVELLI, individually





--------------------------------------------------------------------------------






Donovan LLP is executing this Third Amendment to Sale and Purchase Agreement
solely for the purposes of acknowledging its obligations with respect to
paragraph 2 of such Amendment.




VERIZON CLAIM ESCROW AGENT:                    


DONOVAN LLP
                            
                            
By: /s/ Lee Eddison
    Name: Lee Eddison
Title: Partner



